FREEDMAN, P. J.
In this action it is not disputed that the plaintiff sold to the defendant goods consisting of books, etc., and there remains a balance due the plaintiff of $141.60. The defendant sought to avoid liability upon the ground that at the time the purchases were made by him he was the president of the Max Williams Company, a corporation formed under the laws of New Jersey, and that such purchases were made for that company. There is not the slightest testimony in the record showing that the plaintiff was aware of even the existence of the corporation at the time he sold the goods. He testifies positively that the defendant did not say anything to him about the corporation, or that he (defendant) was president thereof, and the defendant did not testify that he in any way mentioned the name of the corporation of which he was president. He produced the cashbook and ledger of the corporation containing entries of what purports to be an account of cash paid to plaintiff and “sundries” credited to him. Both parties testify that the payments made by defendant to apply upon his purchases were made by him personally, and were either in cash or checks of parties other than the checks of the corporation. The entries in the books therefore had no bearing upon the question at issue. The judgment for the defendant was clearly erroneous, and must be reversed.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.